The plaintiff engineer seeks to recover damages for personal injury resulting from *Page 396 
alleged negligence of the defendant company and its train conductor, in leaving a "monkey switch" insecurely and improperly fastened and left open and uncared for, "whereby his engine was derailed while returning on the side track from the coal chute, where he had placed coal cars for unloading."
The evidence tended to show that a switchman, Latimer, employed on the same train, had misplaced the switch, or had not securely fastened it, so that the engine, after having safely passed the switch on going to the coal chute, was derailed on its return from the chute.
The jury were instructed, in effect, that the proper placing of the switch was one of the absolute non-assignable duties of the master in discharging his obligation to furnish reasonably safe track and appliances, and the master would be liable for the negligence of a switchman in leaving open or not properly fastening the switch. This was error, in my opinion, and should work a reversal of the judgment.
There is no doubt that it is the absolute duty of a railroad company to its employees to furnish a reasonably safe track and appliances. On the other hand, it is equally clear that a servant assumes the ordinary risks of his employment, including the negligence of a fellow-servant. In the application of these two principles, difficulty arises when an injury results from a cause lying close to the dividing line between them. But in solving such a question, a distinction must be observed between furnishing safe instrumentalities and the use of safe instrumentalities furnished. The former is the master's duty, the latter is the servant's duty. The master's duty is performed when he furnishes a reasonably safe place to work in and reasonably safe appliances to work with, and exercises due care in the selection of his servants, and promulgates necessary rules to guide. From the exigencies of the business and the plainest principles of justice, a railroad company, as between itself and its employees, must be allowed to delegate the duty of using and operating its track *Page 397 
and appliances in the business which gives rise to the employment. If not, then it would be just to hold every farmer, merchant, manufacturer, householder, or other person, employing two or more servants in a common employment, liable for every injury resulting to one employee from the negligence of a fellow-servant in the use of the safe instrumentalities furnished for carrying on the business of the employer. Switches are essential to the safe management and operation of trains; but every one knows the peculiar danger arising from their negligent use. Where the master has not undertaken the duty of operating the switches by vice-principals, so as to justify reliance on the master to perform that duty, every employee engaged in operating a train of cars, knowing that switches must frequently be used in the management thereof, must be held to have assumed the risks of the negligence of a fellow-servant in operating them. When a track is in itself reasonably safe and the switch appliance, as a necessary appendage of the track, is in itself reasonably safe, it can hardly be said that there is a breach of the master's duty to furnish a safe track and appliances, merely because the switch is misplaced through the negligence of a servant engaged in operating the train. Of course, the track was rendered temporarily unsafe at the time of the derailment, but the want of safety did not arise from any defect in the track or appliances, but from mismanagement in the use thereof.
In the case of Jenkins v. R.R. Co., 39 S.C. 507,18 S.E., 182, the Court held, that while it is the duty of a railroad company to furnish a safe track and competent servants, this duty is not violated where the track, safe in itself, is rendered dangerous for the time by the omission of one of its servants to give the necessary notice of the obstruction thereon to a fellow-servant on an approaching train. In support of the decision, the Court quoted with approval an extract fromHoward v. R.R., 26 Fed. Rept., 837, concluding with these words: "The negligent use by one employee of perfectly safe machinery will seldom be adjudged a breach of the master's *Page 398 
duty of providing a safe place for the employees. Such a construction would make any negligent misplacement of a switch, any collision of trains, even any negligent dropping of tools about a factory, a breach of the duty of providing a safe place. The true idea is that the place and the instruments must in themselves be safe, for this is what the master's duty fairly compels, and not that the master must see that no negligent handling by an employee of the machinery shall create danger, etc." The above quotation states the principles which governed the decision in the Jenkins case. In that case the track was as effectually broken for passage by an obstruction of loose cars left unguarded by torpedoes, or other usual means of signaling danger to the approaching train, as if a misplaced switch had broken or obstructed the track.
The case of Coleman v. R.R. Co., 25 S.C. 446, however, does hold that a conductor of a material train in the matter of readjusting a switch is not a fellow-servant with a laborer on his train, but is a representative of the master; and the ruling of the Circuit Court was based upon the authority of the case of Reed v. R.R., 37 S.C. 54, 16 S.E., 289, supposed to sustain the same view; may be reconciled with the principle herein contended for, by observing that the complaint, which was held in that case to state a cause of action, alleged that the switch had been left open by thedefendant company, which was in effect an allegation that defendant had not, as matter of fact, delegated the duty of managing the switch to an employee, and, therefore, the injury was not the result of the negligence of a fellow-servant. If the question in this case had arisen on demurrer, the complaint would, no doubt, have been sustained for the same reason. But the question here arises on the charge as applied to the evidence, and the point is whether the master has the power to delegate the duty of operating a switch to an employee so as to exempt the master from liability to another employee engaged in operating the same train for the negligence of the said switchman. *Page 399 
This Court has granted permission to review the Coleman case, and after a careful consideration of the matter, I am convinced that the case should be overruled, for the reasons: First, because it is inconsistent in principle with the later case of Jenkins v. R.R. Co., supra. Second, because the rule there announced, in its logical results, practically destroys the rule of law that an employee assumes the risks of the negligence of a fellow-servant. Third, because it is in conflict with the law as generally administered in other jurisdictions, and the good reasons therefor.
The authorities elsewhere hold that the opening and closing a switch in the ordinary operation of a railroad is not one of the personal, absolute, non-assignable duties of the master, and that the master is not responsible for the negligent failure to use or the negligent use of safe appliances by a fellow-servant. Pleasants v. Raleigh  Augusta etc.R.R. Co., 121 N.C. 492, 61 Am. St. Rep., 674; Daves v.Southern Pacific Co., 98 Cal., 19, 35 Am. St. Rep., 133;Farwell v. Boston etc. R.R. Co. (Mass.), 38 Am. Dec., 339;Gilman v. Eastern R.R. Co. (Mass.), 87 Am. Dec., 635. See, also, extensive note in 54 L.R.A., especially at pages 111 and 112, and pages 129 and 130.
The case of St. Louis Iron Mountain etc. R.R. Co. v.Needham, 63 Fed. Rep., 107, 25 L.R.A., 833, is particularly instructive because of the cases therein cited and the convincing reasoning employed, showing clearly the line of demarkation between the absolute duty of the master and the duty of the servants in the line that separates the work of construction, preparation and preservation from the work of operation, and that the opening and closing of a switch is a duty of operation belonging to the servant.
The judgment of the Circuit Court should be reversed.